

116 HR 7114 IH: Economic and Student Loan Debt Relief Act of 2020
U.S. House of Representatives
2020-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7114IN THE HOUSE OF REPRESENTATIVESJune 4, 2020Mr. Stivers (for himself and Miss Rice of New York) introduced the following bill; which was referred to the Committee on Education and Labor, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo extend and clarify relief to Federal student loan borrowers, and for other purposes.1.Short titleThis Act may be cited as the Economic and Student Loan Debt Relief Act of 2020.2.Relief for Federal student loan borrowers(a)Extension of reliefSection 3513(a) of the CARES Act (Public Law 116–136; 134 Stat. 281) is amended by striking September 30, 2020 and inserting December 31, 2020.(b)Notice to borrowersSection 3513(g)(2) of the CARES Act (Public Law 116–136; 134 Stat. 281) is amended by striking August 1, 2020 and inserting November 1, 2020. (c)Resuming repaymentSection 3513 of the CARES Act (Public Law 116–136; 134 Stat. 281) is further amended by adding at the end the following: (h)Resuming repaymentAt the conclusion of the period in which the Secretary suspends payments on a loan under subsection (a)—(1)the loan shall enter or resume repayment status;(2)the borrower’s normal payment obligations shall resume;(3)beginning on the first day after the conclusion of such period of suspension, interest shall accrue on the loan at the applicable rate of interest in accordance with the terms and conditions of the loan; and(4)interest that accrues on the loan after the conclusion of such period shall be paid and capitalized (if applicable) in accordance with the terms and conditions of the loan..3.Exclusion for certain employer payments of student loansSubparagraph (B) of section 127(c)(1) of the Internal Revenue Code of 1986 (as amended by section 2206(a) of the CARES Act (Public Law 116–136; 134 Stat. 281)) is amended by striking in the case of payments made before January 1, 2021,.